UNlTED STATES DISTRICT COU'.R.T
WESTERN DISTRICT OF NEW YORK

 

JACQUELINE R. GIAMBRA,

 

Plaim;iff, DECISION a ORDER
v. 11-cv-6308-JWF

ZELLER CORPORATION ,

Defendant.

 

On June 17, 2015, the Court supervised settlement
negotiations in this action.1 As a result of those negotiations,
the parties reached a settlement and the agreement was placed on
the record. However, plaintiff refused to comply' with the
settlement’s terms and instead moved to amend the agreement. On
March 24, 2016, the Court issued a Decision and Order denying
plaintiff’s request to “amend” the settlement and granting
plaintiff’s court-appointed counsel's motion to withdraw from any
further representation of plaintiff. Docket # 85. Thereafter,
the Court found the settlement enforceable under the terms set
forth on the record (Docket # 85) and judgment was entered (Docket
# 88).

Pursuant to the judgment the defendant was directed to pay

plaintiff $65,000.00 in full satisfaction of any and all claims

 

1 In accordance with the provisions of 28 U.S-C. § 636 (c) , the parties consented
to the jurisdiction of this Court for all dispositive matters, including trial.
Docket # 21.

set forth in her complaint within thirty (30) days after the
receipt of mutual general releases for plaintiff, defendant, Gary
Haseley (the former president of Zeller Corporation), and Jeffrey
Arnold` (plaintiff’sl formerl co-worker at Zeller Corporation)
signed by plaintiff. Additionally, the judgment provided that
should plaintiff refuse to comply with the settlement agreement
and fail to deliver the releases contemplated by the settlement,
the defendant shall deposit with the Court the judgment amount of

$65,000.00 pursuant to Rule 67 of the Federal Rules of Civil

 

Procedure. _See Garrick v. Weaver, 888 F.2d 687, 694 (10th Cir.
1989) (affirming decision to deposit disputed judgment with the
court because it “both ensured that the settlement fund would be
available for disbursement and facilitated judicial economy by
permitting the defendants, who no longer had an interest in the'

funds or the proceedings, to withdraw”); see also, United States

 

Overseas Airlines, Inc. v. Compania Aerea Viajes Expresos De

 

\Venez., S.A., 161 F. Supp. 513, 515 (S.D.N.Y. 1958) (holding that
a party “ready, willing and able to pay the judgment

should be permitted to pay the amount of the judgment into court
and to have the Clerk enter a satisfaction of judgment”). Upon
making this payment, plaintiff was deemed to have released
defendant, Gary Haseley, and Jeffrey Arnold from any and all
claims through June 17, 2015, the date the settlement was placed

On the record.

Plaintiff appealed the Court’s determination enforcing the
settlement. On December 15, 2016 the Second Circuit dismissed
her appeal finding that “it lacked an arguable basis either in
fact or in law.” §ee Docket # 92. One week later, on December
22, 2016, the defendant deposited $65,000 with the Clerk of the
Court, where the funds have remained.

On February 13, 2019 plaintiff called Court staff to ask
whether she could now execute the required settlement documents
and receive the settlement funds. Based on this inquiry, the
Court directs that counsel for defendant confer with plaintiff to
arrange for plaintiff to execute the documents that were required
as a part of the settlement. Should plaintiff sign the releases
and satisfy the remaining requirements of the settlement, defense
counsel shall inform the Court in writing and the Court will issue
another Order- directing the Clerk of Court to release the
settlement funds to the plaintiff.

SO ORDERED.

  

 

JONATHAN W. FELDMAN
U it d States Magistrate Judge

Dated: February 20, 2019_
Rochester, New York

